FILE COPY




                                       CAUSE NOS.
                              12-18-00275-CR, 12-18-00276-CR,
                      12-18-00277-CR, 12-18-00278-CR, 12-18-00279-CR


                             IN THE COURT OF APPEALS
                   TWELFTH COURT OF APPEALS DISTRICT
                                       TYLER, TEXAS


BENJAMIN F. MCCDONALD, JR.,                   }       APPEALED FROM 8TH DISTRICT
APPELLANT

V.                                            }       COURT IN AND FOR

THE STATE OF TEXAS,                           }       RAINS COUNTY, TEXAS
APPELLEE
                                             ORDER
       Appellant is represented by Mr. Roland M. Fergurson, Jr., appointed counsel.             On
October 15, 2018, this Court notified Appellant’s counsel that a Docketing Statement was to be
filed and gave him until October 25, 2018, to file it. TEX. R. APP. P. 32.2. Thereafter, when no
Docketing Statement was filed, Appellant’s counsel was again notified on November 2, 2018,
that the Docketing Statement was past due and was given until November 12, 2018, to file a
Docketing Statement. As of the date of this Order, no satisfactory response has been received.
       Pursuant to TEX. R. APP. P. 32.2 it is ORDERED that the Honorable Eddie Northcutt,
Judge of the 8th District Court of Rains County, shall immediately conduct a hearing to
determine the cause of counsel’s failure to file the Docketing Statement and whether the
Appellant has abandoned the appeals.
       It is FURTHER ORDERED that the trial court determine whether: (1) Appellant is
indigent and entitled to the appointment of counsel on appeal; (2) Appellant has sufficient funds
to retain counsel; or (3) Appellant desires to represent himself on appeal.
       It is ADDITIONALLY ORDERED that once findings are made as to the above issues,
the trial court shall appoint counsel, give Appellant an appropriate deadline for retaining counsel,
                                                                                     FILE COPY




or administer the appropriate warnings concerning the dangers of self-representation, in
accordance with its findings and the court shall also take necessary action to insure the prompt
filing of the Docketing Statement with this Court.
       It is FINALLY ORDERED that a supplemental record containing the court’s findings of
fact and conclusions of law and any appropriate order(s) attendant thereto be certified to this
Court on or before December 31, 2018.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the
26th day of November 2018, A.D.



                                                     ________________________________
                                                     KATRINA MCCLENNY, CLERK
                                                     12TH COURT OF APPEALS